DETAILED ACTION
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 1-11, 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a coupling mechanism coupling the first actuator with the second actuator, wherein the first actuator and the second actuator are pivotably coupled via a lever portion”.  The specification indicates that the coupling mechanism includes the lever portion ([0023]).  It is unclear if the claims require the lever portion to be part of the coupling mechanism or separate from it.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim(s) 1-6, 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heck (US 2,788,870).
As per claim 1, Heck discloses a wet brake system (Title), comprising: 
a housing (20) enclosing a brake compartment (Fig. 2) configured to hold a liquid (Col. 1, lines 15-18), 
at least one friction plate (21) rotatably disposed within the brake compartment, 
at least one separator plate (21) disposed within the brake compartment, coupled to the housing and configured to be frictionally engaged with the at least one friction plate for braking the at least one friction plate (Col. 3, lines 11-20), the at least one friction plate and the at least one separator plate configured to be at least partially submersed in a liquid (Col. 3, lines 38-40) held within the brake compartment; 
a liquid reservoir (66) in fluid communication with the brake compartment via a drain channel (50), the drain channel ending in a drain port (43) disposed in the brake compartment, wherein the drain port is arranged such that the at least one friction plate when rotating is configured to convey liquid held within the brake compartment to the liquid reservoir via the drain port and the drain channel for draining the brake compartment (Col. 3, lines 38-40);
a first actuator (23) for selectively frictionally engaging the at least one separator plate with the at least one friction plate;
a second actuator (100; Col. 4, lines 19-73) for selectively fluidly connecting the liquid reservoir with the brake compartment; and
a coupling mechanism (150) coupling the first actuator with the second actuator, 
wherein the first actuator and the second actuator are pivotably coupled via a lever portion (150; Col. 4, lines 42-44).
As per claim 2, Heck discloses the wet brake system of claim 1, wherein the at least one friction plate defines an axis of rotation (Fig. 2) and wherein a coupling (Fig. 2; Col. 3, lines 32-34) between the at least one separator plate and the housing is configured to allow the at least one separator plate to move in the axial direction and provides a torque proof connection between the at least one separator plate and the housing with respect to the axis of rotation (21).
As per claim 3, Heck discloses the wet brake system of claim 1, wherein the drain port is disposed above a floor (43, Fig. 2) of the brake compartment, the floor of the brake compartment defining a lowermost portion of the brake compartment (Fig. 2).
As per claim 4, Heck discloses the wet brake system of claim 3, wherein the at least one friction plate defines an axis of rotation (Fig. 2) and wherein the drain port is disposed above the axis of rotation with respect to the floor of the brake compartment (43, Fig. 2).
As per claim 5, Heck discloses the wet brake system according to claim 1, further comprising a deflector element (100) arranged near a perimeter of the at least one friction plate, the deflector element configured to deflect liquid toward the drain port (100; Col. 4, lines 62-73).
As per claim 6, Heck discloses the wet brake system of claim 1, wherein the at least one friction plate defines an axis of rotation (Fig. 2) and wherein an axial position of the drain port overlaps with an axial position of the at least one friction plate (43, 21, Fig. 2).
As per claim 8, Heck discloses the wet brake system of claim 1, wherein the liquid reservoir is in fluid communication with the brake compartment via an inlet valve device (100) which selectively fluidly connects the liquid reservoir with the brake compartment.
As per claim 14, Heck discloses a vehicle (Col. 1, line 71 – Col. 2, line 11), comprising a vehicle wheel (Col. 1, line 71 – Col. 2, line 11) and a wet brake system according to claim 1, wherein the at least one friction plate of the wet brake system is connected to or in driving engagement with the vehicle wheel (Col. 1, line 71 – Col. 2, line 11).
As per claim 15, Heck discloses a method of operating the wet brake system (Title) according to claim 1, the method comprising the steps: 
when or before frictionally engaging the at least one separator plate with the at least one friction plate, fluidly connecting the liquid reservoir with the brake compartment to allow liquid held in the liquid reservoir to fill the brake compartment (Col. 3, lines 32-37); and 
when disengaging the at least one separator plate and the at least one friction plate, rotating the at least one friction plate to convey liquid held in the brake compartment to the liquid reservoir via the drain port and the drain channel to drain the brake compartment (Col. 3, lines 38-40).
As per claim 16, Heck discloses the vehicle of claim 14, wherein the drain port is disposed above a floor (43, Fig. 2) of the brake compartment, the floor of the brake compartment defining a lowermost portion of the brake compartment (Fig. 2).
As per claim 17, Heck discloses the vehicle of claim 16, wherein the at least one friction plate defines an axis of rotation (Fig. 2) and wherein the drain port is disposed above the axis of rotation with respect to the floor of the brake compartment (43, Fig. 2).
As per claim 18, Heck discloses the vehicle of claim 14, further comprising a deflector element (100) arranged near a perimeter of the at least one friction plate, the deflector element configured to deflect liquid toward the drain port (100; Col. 4, lines 62-73).
As per claim 19, Heck discloses the vehicle of claim 14, wherein the at least one friction plate defines an axis of rotation (Fig. 2) and wherein an axial position of the drain port overlaps with an axial position of the at least one friction plate (43, 21, Fig. 2).
As per claim 20, Heck discloses the method of claim 15, wherein the drain port is disposed above a floor (43, Fig. 2) of the brake compartment, the floor of the brake compartment defining a lowermost portion of the brake compartment (Fig. 2), wherein the at least one friction plate defines an axis of rotation (Fig. 2) and wherein the drain port is disposed above the axis of rotation with respect to the floor of the brake compartment (43, Fig. 2), the wet brake system further comprising a deflector element (100) arranged near a perimeter of the at least one friction plate, the deflector element configured to deflect liquid toward the drain port (100; Col. 4, lines 62-73), wherein the at least one friction plate defines an axis of rotation (Fig. 2) and wherein an axial position of the drain port overlaps with an axial position of the at least one friction plate (43, 21, Fig. 2).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 7, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heck (US 2,788,870) in view of Maier et al (DE 19648212).
As per claim 7, Heck discloses the wet brake system of claim 1.  Although Heck discloses wherein the reservoir is located above the master cylinder (43, 66; Col. 5, lines 29-36), he does not disclose wherein the drain port is disposed at least partially above the liquid reservoir so that liquid conveyed to the drain port may flow from the drain port into the liquid reservoir under the influence of gravity.
Maier et al discloses a brake system wherein the drain port is disposed at least partially above the liquid reservoir so that liquid conveyed to the drain port may flow from the drain port into the liquid reservoir under the influence of gravity (27, Fig .1).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake assembly of Heck by arranging the reservoir above the master cylinder but below the brake assembly as taught by Maier et al in order to ensure proper drainage and brake operation in the event of a power failure, as such a modification would only require a rearrangement of parts.
	As per claim 9, Heck discloses the wet brake system of claim 8, wherein the inlet valve device has an open position defining an inlet port (43) in fluid communication with or disposed in the brake compartment.  Although Heck discloses wherein the reservoir is located above the master cylinder (43, 66; Col. 5, lines 29-36), he does not disclose wherein the liquid reservoir is disposed at least partially above the inlet port so that liquid may flow from the liquid reservoir into the brake compartment under the influence of gravity.
Maier et al discloses a brake system wherein the liquid reservoir is disposed at least partially above the inlet port so that liquid may flow from the liquid reservoir into the brake compartment under the influence of gravity (27, Fig .1).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake assembly of Heck by arranging the reservoir above the master cylinder but below the brake assembly as taught by Maier et al in order to ensure proper drainage and brake operation in the event of a power failure, as such a modification would only require a rearrangement of parts.
As per claim 10, Heck and Maier et al disclose the wet brake system of claim 9.  Heck further discloses wherein the second actuator is configured for selectively opening the inlet valve device to fluidly connect the liquid reservoir with the brake compartment (100; Col. 4, lines 19-73).
Allowable Subject Matter
8.	Claims 11 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Heck9.	Applicant’s arguments with respect to claim(s) 1-11, 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Eaton (US 2,986,240), Liquid cooled brake.
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                   



/STEPHEN M BOWES/Examiner, Art Unit 3657